Exhibit 99.1 LAYNE CHRISTENSEN ANNOUNCES NEW ENERGY INFRASTRUCTURE BUSINESS AND HIGH-CAPACITY WATER PIPELINE IN THE DELAWARE BASIN THE WOODLANDS, TEXAS –June 7, 2017 – Layne Christensen Company, (NASDAQ: LAYN) (“Layne” or the “Company”), the largest water well drilling company in the United States and a leading provider of water infrastructure solutions, today announced its new energy infrastructure business and the construction of a new high-capacity water pipeline and infrastructure system to serve energy producers in the prolific producing Delaware Basin of West Texas. Michael J. Caliel, President and Chief Executive Officer of Layne, commented, “This infrastructure business is an expansion of our water-focused platform, leveraging our extensive experience to better serve the rapidly growing demands for water in the energy sector. The recent increase in drilling activity, coupled with technology advancements driving greater horizontal lateral lengths, are creating a growing demand for water in fracking operations. Today, many fracking operations require between 500,000 and 700,000 barrels of water per well completion.Based upon industry forecasts of longer lateral lengths and increasing drilling activity, we expect water usage within the energy sector to more than double over the next two years, with much of the demand in areas such as the Delaware Basin. “Layne’s 135 years of experience in water sourcing, drilling and treatment provides us with a unique advantage over many industry competitors. This new investment is part of our longer-term strategy to leverage our substantial know-how in providing water infrastructure solutions to our clients. Our process of supplying water to energy producers through large capacity infrastructure under the Layne banner is a logical extension of our diversified end-market strategy serving clients in the municipal, agricultural and industrial sectors.”
